Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         The amendment filed June 2, 2022, is acknowledged and has been entered.  Claim 3 has been amended.  Claim 4 has been canceled.

2.         Claims 1-3, 5, 14 and 21-26 are pending in the application. 

3.         Claims 14 and 21-26 been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

4.         Claims 1-3 and 5 are under examination.  

Grounds of Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant's amendment and/or arguments have obviated or rendered moot the grounds of rejection set forth in the previous Office action.
Grounds of Rejection Maintained


Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



7.	Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Young et al (WO 2016//168773 A2, IDS).
	The claims are herein drawn to a molecule comprising: (a) a targeting moiety binding to a cell surface molecule on a target cell; and (b) a target-binding polypeptide binding to a chimeric antigen receptor (CAR) on the effector cell.  Dependent claims recites that the targeting moiety is an antibody, activation of the effector cell results in cytotoxicity against a target cell and the targeting moiety binds to HER2 or CD19.  The term “target-binding polypeptide” is interpreted in light of the disclosure at page 17 that “the term "target-binding polypeptide" refers to a non-immunoglobulin polypeptide molecule which exhibits binding affinity for a target antigen”.  Notably, the term does not define any specific size that the polypeptide must be and as the claim states that the polypeptide binds a chimeric antigen receptor, in this case the target antigen is the chimeric antigen receptor.
Young et al teach molecules with the following structure:

    PNG
    media_image1.png
    563
    235
    media_image1.png
    Greyscale
(see Figure 1).  This molecule structure has an antibody that binds a surface molecule antigen on a target cell and a target-binding polypeptide (peptide) binding to a chimeric antigen receptor (CAR) on the effector T cell (see also pages 1-5 and 25-38).  Young et al teach that the targeting antibody may target HER2 or CD19 and that activation of the effector cell results in cytotoxicity of the target cell (see pages 36, 53 and 58). Here as the claimed target-binding polypeptide is not expressly limited to a structure distinguishable from the peptides of Young et al, the disclosure of Young et al is deemed to anticipate the instant claims absent a showing otherwise.

Response to Arguments

7.	In the response, Applicant traverses the rejection and argues that:

    PNG
    media_image2.png
    504
    734
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    670
    774
    media_image3.png
    Greyscale


These arguments are not found persuasive because, as a first point, it is noted that the specification does not define what “structurally relevant to an antibody” encompasses.  If is further noted that while page 17 sets forth that “the term "target-binding polypeptide" refers to a non-immunoglobulin polypeptide molecule which exhibits binding affinity for a target antigen”, page 11, paragraph 63 discloses that

    PNG
    media_image4.png
    127
    745
    media_image4.png
    Greyscale

Therefore, it is apparent the specification uses the term "target-binding polypeptide" inconsistently and that the disclosure of page 17 does not expressly limit the term as it says that a "target-binding polypeptide" should be a non-immunoglobulin polypeptide molecule, yet elsewhere, the specification sets forth that an antibody, which is an immunoglobulin polypeptide is a species of "target-binding polypeptide”.  Therefore, while an affibody and an antibody would be considered encompassed by the claimed target-binding polypeptide, it would be reasonable to conclude that the term encompasses any polypeptide or peptide that binds a target as taught by Young as Young teaches that the peptides they contemplate are “chimeric antigen binding peptidic antigens (CAR-BPs) (see page 31).  Young et al also teach at page 31 that the CAR-BP may be a ligand or a fragment thereof and ligands in the art are generally considered a molecule that binds to another (usually larger) molecule.
	
	Furthermore, while “structurally relevant to an antibody” is not defined in the specification, it is noted that in the antibody art, anti-idiotype antibodies can be created to mimic the antigen epitope structure (see Cowton et al (npj Vaccines, 6(7):1-10, 2021).  Cowton et al state at the paragraph spanning pages 1-2 that “Anti-idiotype (anti-Id) antibodies generated against the Ab1 are termed Ab2. A subset of these, called Ab2ß, complement the paratope of the Ab1 precisely enough to effectively mimic the structure of its epitope on the original antigen. An Ab2ß antibody can be used as a surrogate antigen to elicit Ab3 antibodies, and a subset of these, termed Ab1′, bind to the original antigen”. Therefore, as there are antibodies that mimic peptidic epitopes on an antigen, the peptidic epitopes of Young are not clearly excluded by the phrase “structurally relevant to an antibody”. When an Ab1 antibody binds an Ab2 antibody, the Ab2 antibody is also binding to the Ab1 antibody just as when an antibody binds a epitope, the epitope is binding the antibody.  It is suggested that Applicant amend the claim to add structure to the term "target-binding polypeptide” not disclosed by Young to obviate this rejection, provided that the structure added does not add new matter.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.


Conclusion
8.	No claim is allowed.

9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
June 8, 2022